Citation Nr: 1528683	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  06-39 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for bilateral mixed hearing loss.

2.  Entitlement to an additional period of a temporary total evaluation due to treatment for a service-connected left total shoulder arthroplasty.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active air service from December 1970 to December 1976.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A brief discussion of the history of the case is warranted.  In November 2005, the Veteran submitted a claim for an increased rating for his service-connected degenerative changes of the left shoulder with partial tear of the supraspinatus and infraspinatus tendons, which had been rated as 20 percent disabling effective from September 1, 2005.  In March 2006, the RO denied the claim, and the Veteran perfected an appeal to the Board.  

In August 2010, on appeal from the March 2006 rating decision, the Board awarded an increased rating of 30 percent for the Veteran's left shoulder disorder, apparently for the entire appellate period.  In its decision, the Board noted that the Veteran's left shoulder disorder was rated as 20 percent disabling from September 1, 2005 to September 22, 2008; 100 percent disabling from September 23, 2008 to October 31, 2009; and 20 percent disabling from November 1, 2009 forward.  However, in implementing the Board's decision in a September 2010 rating decision, the RO awarded the 30 percent rating only from November 1, 2009 forward.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

In the August 2010 decision, the Board also remanded the claim of entitlement to a TDIU, taken as part of the claim for increased compensation for the left shoulder disorder.  See Rice v. Shinseki, 22 Vet.App. 447 453-54 (2009).

In a December 2009 rating decision, the RO denied entitlement to an additional period of a temporary total evaluation due to treatment for the Veteran's service-connected left total shoulder arthroplasty.  In an August 2014 rating decision, the RO denied entitlement to an increased (compensable) rating for bilateral mixed hearing loss.  The Veteran perfected an appeal of both of these determinations.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In a February 2015 substantive appeal, the Veteran indicated that he desired to be scheduled for a video-conference hearing at his local RO before a member of the Board; however, his request has not been acknowledged.  Consequently, VA must schedule the requested hearing to satisfy due process.  See 38 USCA § 7017(b), (d)-(e) (West 2014); 38 C F R §§ 20.700, 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video-conference hearing before a member of the Board at his local RO.  Provide notice of the scheduled hearing date.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



